            Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 1 of 21



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: (212) 465-1188
Fax: (212) 465-1181
Attorneys for Plaintiff, FLSA Collective
Plaintiffs and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


S.D. RYAN LIEBLE,
on behalf of himself, FLSA Collective Plaintiffs
and the Class,

                              Plaintiff,               Case No.: 18-cv-11150

       v.                                              CLASS AND COLLECTIVE
                                                       ACTION COMPLAINT
MAISON KAYSER, LLC,
COSMOLEDO LLC, BREADROLL, LLC,                         Jury Trial Demanded
2161 BROADWAY BAKERY, LLC,
1800 BROADWAY BAKERY, LLC,
1535 THIRD AVENUE BAKERY, LLC,
NYC 1294 THIRD AVE BAKERY, LLC,
1377 SIXTH AVENUE BAKERY, LLC,
787 SEVENTH AVENUE BAKERY, LLC,
575 LEXINGTON AVENUE BAKERY, LLC,
685 THIRD AVENUE BAKERY, LLC,
370 LEXINGTON AVENUE BAKERY, LLC,
8 WEST BAKERY LLC,
1400 BROADWAY BAKERY, LLC,
400 FIFTH AVENUE BAKERY, LLC,
339 SEVENTH AVENUE BAKERY, LLC,
921 BROADWAY BAKERY, LLC,
841 BROADWAY BAKERY, LLC,
355 GREENWICH BAKERY, LLC,
326 BLEECKER BAKERY, LLC,
ERIC KAYSER, LOUIS-JEAN EGASSE,
LOU RAMIREZ and JOSE ALCALAY,

                              Defendants.




                                                   1
            Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 2 of 21



       Plaintiff, S.D. RYAN LIEBLE (“Plaintiff”), on behalf of himself and others similarly

situated, by and through his undersigned attorneys, hereby files this Class and Collective Action

Complaint against Defendants, MAISON KAYSER, LLC, COSMOLEDO LLC, BREADROLL,

LLC, 2161 BROADWAY BAKERY, LLC, 1800 BROADWAY BAKERY, LLC, 1535 THIRD

AVENUE BAKERY, LLC, NYC 1294 THIRD AVE BAKERY, LLC, 1377 SIXTH AVENUE

BAKERY, LLC, 787 SEVENTH AVENUE BAKERY, LLC, 575 LEXINGTON AVENUE

BAKERY, LLC, 685 THIRD AVENUE BAKERY, LLC, 370 LEXINGTON AVENUE

BAKERY, LLC, 8 WEST BAKERY LLC, 1400 BROADWAY BAKERY, LLC, 400 FIFTH

AVENUE BAKERY, LLC, 339 SEVENTH AVENUE BAKERY, LLC, 921 BROADWAY

BAKERY, LLC, 841 BROADWAY BAKERY, LLC, 355 GREENWICH BAKERY, LLC, 326

BLEECKER BAKERY, LLC (collectively, “Corporate Defendants”), ERIC KAYSER, LOUIS-

JEAN EGASSE, LOU RAMIREZ and JOSE ALCALAY (collectively, “Individual Defendants,”

and together with Corporate Defendants, “Defendants”), and states as follows:

                                       INTRODUCTION

       1.       Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§ 201 et seq. (“FLSA”), that he and others similarly situated are entitled to recover from

Defendants: (1) unpaid minimum wage, (2) unpaid wages for all hours worked due to improper

meal break deduction, (3) liquidated damages and (4) attorneys’ fees and costs.

       2.       Plaintiff further alleges, pursuant to the New York Labor Law (“NYLL”), that he

and others similarly situated are entitled to recover from Defendants: (1) unpaid minimum wage,

(2) unpaid wages for all hours worked due to improper meal time deduction, (3) liquidated

damages, (4) statutory penalties and (5) attorneys’ fees and costs.




                                                 2
            Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 3 of 21



                                JURISDICTION AND VENUE

       3.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b),

28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

       4.       Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391.

                                            PARTIES

       5.       Plaintiff S.D. RYAN LIEBLE is a resident of Queens County, New York.

       6.       Defendants own and operate seventeen (17) bakeries under the common trade

name “Maison Kayser” with addresses as follows:

                       (a)   2161 Broadway, New York, NY 10024;
                       (b)   1800 Broadway, New York, NY 10019;
                       (c)   1535 Third Avenue, New York, NY 10028;
                       (d)   1294 Third Avenue, New York, NY 10021;
                       (e)   1377 Sixth Avenue, New York, NY 10019;
                       (f)   149 West 51st Street, New York, NY 10019;
                       (g)   575 Lexington Avenue, New York, NY 10022;
                       (h)   685 Third Avenue, New York, NY 10017;
                       (i)   370 Lexington Avenue, New York, NY 10168;
                       (j)   8 West 40th Street, New York, NY 10018;
                       (k)   1400 Broadway, New York, NY 10018;
                       (l)   400 Fifth Avenue, New York, NY 10018;
                       (m)   339 Seventh Avenue, New York, NY 10001;
                       (n)   921 Broadway, New York, NY 10010;
                       (o)   841 Broadway, New York, NY 10003;
                       (p)   355 Greenwich Street, New York, NY 10013;
                       (q)   326 Bleecker Street, New York, NY 10014 (closed June 2018); and
                       (r)   57 Court Street, Brooklyn, NY 11201

                             (collectively, “Maison Kayser Bakeries”).

       7.       Defendants operate Maison Kayser Bakeries as a single integrated enterprise.

Specifically, Maison Kayser Bakeries are engaged in related activities, share common ownership

and have a common business purpose. Maison Kayser Bakeries are engaged in the same business

of operating French-style bakeries in New York City, serving bread, pastries, cakes, other baked



                                                3
            Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 4 of 21



goods and beverages. Most Maison Kayser Bakeries also have a sit-down café that offer a wide

selection of savory prepared dishes. Maison Kayser Bakeries are commonly owned and operated

by Individual Defendants. Maison Kayser Bakeries share a common trade name and logo, share a

common décor and appearance, and serve similar menu items. The baked goods sold at Maison

Kayser Bakeries are produced and distributed from common production sites, including 178

Bruckner Boulevard, Bronx, NY 10454. Maison Kayser Bakeries are advertised and marketed

jointly on Defendants’ website (http://maison-kayser-usa.com/locations/) and the same social

media accounts on Facebook, Instagram and Twitter. Maison Kayser Bakeries maintain

centralized labor relations and human resources, and implement the same wage and hour policies

and procedures established by Defendants. Supplies and employees are interchangeable among

Maison Kayser Bakeries.

       8.       Corporate Defendant MAISON KAYSER, LLC is a domestic limited liability

company organized under the laws of the State of New York, with a principal place of business

located at 373 Park Avenue South, 2nd Floor, New York, NY 10016 and an address for service

of process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

       9.       Corporate Defendant COSMOLEDO LLC is a foreign limited liability company

organized under the laws of the State of Delaware, with a principal place of business located at

373 Park Avenue South, 2nd Floor, New York, NY 10016 and an address for service of process

located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

       10.      Corporate Defendant BREADROLL, LLC is a domestic limited liability company

organized under the laws of the State of New York, with a principal place of business located at

373 Park Avenue South, 2nd Floor, New York, NY 10016 and an address for service of process

located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.




                                               4
           Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 5 of 21



         11.   Corporate Defendant 2161 BROADWAY BAKERY, LLC is a domestic limited

liability company organized under the laws of the State of New York, with a principal place of

business located at 2161 Broadway, New York, NY 10024 and an address for service of process

located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

         12.   Corporate Defendant 1800 BROADWAY BAKERY, LLC is a domestic limited

liability company organized under the laws of the State of New York, with a principal place of

business located at 1800 Broadway, New York, NY 10019 and an address for service of process

located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

         13.   Corporate Defendant 1535 THIRD AVENUE BAKERY, LLC is a domestic

limited liability company organized under the laws of the State of New York, with a principal

place of business located at 1535 Third Avenue, New York, NY 10028 and an address for

service of process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY

10011.

         14.   Corporate Defendant NYC 1294 THIRD AVE BAKERY, LLC is a domestic

limited liability company organized under the laws of the State of New York, with a principal

place of business located at 1294 Third Avenue, New York, NY 10021 and an address for

service of process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY

10011.

         15.   Corporate Defendant 1377 SIXTH AVENUE BAKERY, LLC is a domestic

limited liability company organized under the laws of the State of New York, with a principal

place of business located at 1377 Sixth Avenue, New York, NY 10019 and an address for service

of process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.




                                              5
           Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 6 of 21



         16.   Corporate Defendant 787 SEVENTH AVENUE BAKERY, LLC is a domestic

limited liability company organized under the laws of the State of New York, with a principal

place of business located at 149 West 51st Street, New York, NY 10019 and an address for

service of process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY

10011.

         17.   Corporate Defendant 575 LEXINGTON AVENUE BAKERY, LLC is a domestic

limited liability company organized under the laws of the State of New York, with a principal

place of business located at 575 Lexington Avenue, New York, NY 10022 and an address for

service of process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY

10011.

         18.   Corporate Defendant 685 THIRD AVENUE BAKERY, LLC is a domestic

limited liability company organized under the laws of the State of New York, with a principal

place of business located at 685 Third Avenue, New York, NY 10017 and an address for service

of process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

         19.   Corporate Defendant 370 LEXINGTON AVENUE BAKERY, LLC is a domestic

limited liability company organized under the laws of the State of New York, with a principal

place of business located at 370 Lexington Avenue, New York, NY 10168 and an address for

service of process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY

10011.

         20.   Corporate Defendant 8 WEST BAKERY LLC is a domestic limited liability

company organized under the laws of the State of New York, with a principal place of business

located at 8 West 40th Street, New York, NY 10018 and an address for service of process

located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.




                                             6
           Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 7 of 21



         21.   Corporate Defendant 1400 BROADWAY BAKERY, LLC is a domestic limited

liability company organized under the laws of the State of New York, with a principal place of

business located at 1400 Broadway, New York, NY 10018 and an address for service of process

located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

         22.   Corporate Defendant 400 FIFTH AVENUE BAKERY, LLC is a domestic limited

liability company organized under the laws of the State of New York, with a principal place of

business located at 400 Fifth Avenue, New York, NY 10018 and an address for service of

process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

         23.   Corporate Defendant 339 SEVENTH AVENUE BAKERY, LLC is a domestic

limited liability company organized under the laws of the State of New York, with a principal

place of business located at 339 Seventh Avenue, New York, NY 10001 and an address for

service of process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY

10011.

         24.   Corporate Defendant 921 BROADWAY BAKERY, LLC is a domestic limited

liability company organized under the laws of the State of New York, with a principal place of

business located at 921 Broadway, New York, NY 10010 and an address for service of process

located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

         25.   Corporate Defendant 841 BROADWAY BAKERY, LLC is a domestic limited

liability company organized under the laws of the State of New York, with a principal place of

business located at 841 Broadway, New York, NY 10003 and an address for service of process

located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

         26.   Corporate Defendant 355 GREENWICH BAKERY, LLC is a domestic limited

liability company organized under the laws of the State of New York, with a principal place of




                                              7
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 8 of 21



business located at 355 Greenwich Street, New York, NY 10013 and an address for service of

process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

       27.    Corporate Defendant 326 BLEECKER BAKERY, LLC is a domestic limited

liability company organized under the laws of the State of New York, with a principal place of

business located at 326 Bleecker Street, New York, NY 10014 and an address for service of

process located at c/o CT Corporation System, 111 Eighth Avenue, New York, NY 10011.

       28.    (i) Each Individual Defendant, ERIC KAYSER, LOUIS-JEAN EGASSE, LOU

RAMIREZ and JOSE ALCALAY, is a principal and executive officer of Corporate Defendants

and has operational control of Maison Kayser Bakeries. Each Individual Defendant exercises the

power to (and also delegate to managers and supervisors the power to) (i) fire and hire

employees, (ii) supervise and control employee work schedules, (iii) determine the rate and

method of pay, (iv) maintain employment records, and (v) otherwise affect the quality, terms and

conditions of employment for Plaintiff, FLSA Collective Plaintiffs and Class Members at

Maison Kayser Bakeries. Each Individual Defendant has authority over all employee-related

decisions, including payroll, personnel, and wage and hour policies concerning Plaintiff, FLSA

Collective Plaintiffs and Class Members.

              (ii) Each Individual Defendant, ERIC KAYSER, LOUIS-JEAN EGASSE, LOU

RAMIREZ and JOSE ALCALAY, additionally exercises the authority to fire and hire, supervise

and control work schedules, determine rate and method of pay, maintain employment records,

and otherwise affect the terms and conditions of employment for managerial employees who

directly supervise Plaintiff, FLSA Collective Plaintiffs and Class Members at Maison Kayser

Bakeries. Each Individual Defendant ensures that managers implement Defendants’ employment




                                               8
          Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 9 of 21



policies and pay practices and directs employees to effectively complete their job duties so that

Maison Kayser Bakeries are operating efficiently and profitably.

       29.     At all relevant times, each of the Corporate Defendants was and continues to be

an “enterprise engaged in commerce” within the meaning of the FLSA and NYLL and the

regulations thereunder.

       30.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class Members was directly essential to the business operated by Defendants.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       31.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees (including but not limited to

cooks, bakers, baristas, dishwashers, porters, hosts/hostesses, servers, runners and bussers)

employed by Defendants at Maison Kayser Bakeries on or after the date that is six (6) years

before the filing of the Complaint in this case as defined herein (“FLSA Collective Plaintiffs”).

       32.     At all relevant times, Plaintiff and FLSA Collective Plaintiffs are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are

and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them regular and overtime wages for all hours worked due to improper meal break deduction.

The claims of Plaintiff stated herein are essentially the same as those of FLSA Collective

Plaintiffs. Further, with respect to tipped employees (including but not limited to servers, runners

and bussers) (“Tipped Subclass”), Defendants failed to pay them the lawful minimum wage to

which they were entitled. Defendants were not entitled to take any tip credits because they failed




                                                 9
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 10 of 21



to meet statutory requirements under the FLSA. Plaintiff is a member of both the FLSA

Collective and the Tipped Subclass.

       33.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA

Collective Plaintiffs are readily ascertainable. For purposes of notice and other purposes related

to this action, their names and addresses are readily available from Defendants. Notice can be

provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                     RULE 23 CLASS ALLEGATIONS – NEW YORK

       34.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all non-exempt employees (including but not limited to cooks,

bakers, baristas, dishwashers, porters, hosts/hostesses, servers, runners and bussers) employed by

Defendants at Maison Kayser Bakeries on or after the date that is six (6) years before the filing

of the Complaint in this case as defined herein (the “Class” or “Class Members”).

       35.     The Class Members are readily ascertainable. The number and identity of the

Class Members are determinable from the records of Defendants. The hours assigned and

worked, the position held, and rates of pay for each Class Member are also determinable from

Defendants’ records. For purposes of notice and other purposes related to this action, their names

and addresses are readily available from Defendants. Notice can be provided by means

permissible under F.R.C.P. 23.

       36.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, the facts on which the calculation of that number




                                                10
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 11 of 21



are presently within the sole control of Defendants, there is no doubt that there are more than

forty (40) members of the Class. The Class further includes a subclass of tipped employees

(including but not limited to servers, runners and bussers) (the “Tipped Subclass”) who also

number more than forty (40). Plaintiff is a member of both the Class and the Tipped Subclass.

       37.     Plaintiff’s claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All Class Members were subject to the same corporate

practices of Defendants, as alleged herein, of (i) failing to pay them regular and overtime wages

for all hours worked due to improper meal break deduction, (ii) failing to provide proper wage

statements per requirements of the New York Labor Law, and (iii) failing to provide proper wage

and hour notices per requirements of the New York Labor Law. Further, the Tipped Subclass

members were subject to the same corporate practice of Defendants of failing to pay them the

proper minimum wage. Defendants were not entitled to take any tip credits because they failed to

meet statutory requirements under the New York Labor Law. Defendants’ corporate-wide

policies and practices affected all Class Members similarly, and Defendants benefited from the

same type of unfair and/or wrongful acts as to each Class Member. Plaintiff and Class Members

sustained similar losses, injuries and damages arising from the same unlawful policies, practices

and procedures.

       38.     Plaintiff is able to fairly and adequately protect the interests of the Class and has

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.




                                                 11
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 12 of 21



       39.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against a corporate defendant. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendants and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       40.     Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their




                                              12
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 13 of 21



employment, future employment, and future efforts to secure employment. Class actions provide

class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       41.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a) Whether Defendants employed Plaintiff and the Class Members within the
                  meaning of the NYLL;

               b) What are and were the policies, practices, programs, procedures, protocols and
                  plans of Defendants regarding the types of work and labor for which
                  Defendants did not pay Plaintiff and the Class Members properly;

               c) At what common rate, or rates subject to common methods of calculation,
                  were and are Defendants required to pay Plaintiff and the Class Members for
                  their work;

               d) Whether Defendants properly notified Plaintiff and the Class Members of
                  their regular hourly rate and overtime rate;

               e) Whether Defendants paid Plaintiff and the Class Members for all hours
                  worked given Defendants’ improper meal time deduction;

               f) Whether Defendants provided proper wage statements to Plaintiff and the
                  Class Members per requirements of the NYLL;

               g) Whether Defendants provided proper wage and hour notices to Plaintiff and
                  the Class Members per requirements of the NYLL;

               h) Whether Defendants paid Plaintiff and the Tipped Subclass members the
                  proper minimum wage under the NYLL;

               i) Whether Defendants provided proper notice to Plaintiff and the Tipped
                  Subclass members that Defendants were taking a tip credit;

               j) Whether Defendants provided proper wage statements informing Plaintiff and
                  the Tipped Subclass members of the amount of tip credit taken for each
                  payment period and other information required to be provided on wage
                  statements;

               k) Whether Defendants took the proper amount of tip credit allowance from
                  Plaintiff and the Tipped Subclass members under the NYLL; and

               l) Whether Defendants kept daily records of tips earned by Plaintiff and the


                                                 13
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 14 of 21



                  Tipped Subclass members.

                                  STATEMENT OF FACTS

       42.    From in or about August 2017 until in or about January 2018, Plaintiff S.D.

RYAN LIEBLE was employed by Defendants to work as a server at the “Maison Kayser”

bakery located at 2161 Broadway, New York, NY 10024.

       43.    During his employment with Defendants, Plaintiff S.D. RYAN LIEBLE was sent

to work at any of the Maison Kayser Bakeries on an as-needed basis, including but not limited to

326 Bleecker Street, New York, NY 10014.

       44.    Throughout his employment with Defendants, Plaintiff S.D. RYAN LIEBLE

regularly worked eight (8) hours per day for five (5) days per week. Sometimes, Plaintiff was

required to work double-shifts, which were eleven-and-one-half (11½) hours per day. Based on

Plaintiff’s observations and conversations with his co-workers, all non-exempt employees at

Maison Kayser Bakeries regularly worked similar hours.

       45.    From the beginning of his employment with Defendants until in or about

December 2017, Plaintiff S.D. RYAN LIEBLE was paid a base hourly rate of $7.50. From in or

about January 2018 until the end of his employment with Defendants, Plaintiff LIEBLE was paid

a base hourly rate of $8.65. Based on Plaintiff’s observations and conversations with his co-

workers, all non-exempt employees at Maison Kayser Bakeries were also paid on an hourly

basis, and all tipped employees at Maison Kayser Bakeries were paid at the same hourly rates.

       46.    Throughout his employment with Defendants, Defendants deducted thirty (30)

minutes from Plaintiff S.D. RYAN LIEBLE’s daily hours worked based on purported meal

breaks. However, Plaintiff LIEBLE was not able to take the full thirty (30)-minute meal breaks.

Instead, he was required to quickly eat his meal within five (5) minutes and return to work. Even

through Plaintiff LIEBLE rarely took full meal breaks, Defendants’ indiscriminately and


                                               14
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 15 of 21



automatically deducted thirty (30) minutes from Plaintiff’s hours worked on each workday. As a

result, Plaintiff was not compensated for all hours worked every week.

       47.     Throughout his employment with Defendants, Plaintiff S.D. RYAN LIEBLE

regularly observed and spoke to his co-workers about Defendants’ pay practices and policies.

Based on Plaintiff’s direct observations and conversations with other employees at Maison

Kayser Bakeries, all FLSA Collective Plaintiffs and Class Members similarly suffered from

Defendants’ common policies that failed to pay proper wages under the FLSA and NYLL.

       48.     Specifically, based on Plaintiff S.D. RYAN LIEBLE’s experience and

observations during his employment with Defendants, most of the employees at Maison Kayser

Bakeries were not able to take their meal breaks and required to work through such breaks on a

regular basis. Nonetheless, Defendants automatically and indiscriminately deducted a thirty (30)

minute meal break from employees’ compensable work time, instead of tracking actual break

times with their readily available punch clock system. By doing so, Defendants categorically

reduced their employees’ compensable hours every week. As a result of Defendants’ improper

meal time deduction, Plaintiff, FLSA Collective Plaintiffs and Class Members were not paid

compensation for all hours worked to which they are entitled.

       49.     Based on Plaintiff S.D. RYAN LIEBLE’s observations and conversations with

other tipped employees at Maison Kayser Bakeries, Defendants paid Plaintiff and the Tipped

Subclass at similar hourly rates that were less than the prevailing full minimum wage.

       50.     Based on Plaintiff S.D. RYAN LIEBLE’s observations and conversations with

other tipped employees at Maison Kayser Bakeries, Plaintiff and the Tipped Subclass did not

receive proper notice that Defendants were claiming a tip credit. In addition, Plaintiff LIEBLE

and the Tipped Subclass did not receive notice informing them that the tips they received must




                                               15
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 16 of 21



be retained by them except for a valid tip pooling arrangement, or that the tip credit taken by

Defendants may not exceed the value of tips that they actually received. Further, Defendants

failed to provide proper wage statements informing Plaintiff LIEBLE and the Tipped Subclass of

the amount of tip credit taken for each payment period.

       51.    Throughout his employment with Defendants, Plaintiff S.D. RYAN LIEBLE did

not receive proper wage statements with his wage payments each week. The wage statements

that he received from Defendants failed to inform Plaintiff of his correct rate of pay or the

amount of tip credit taken for each payment period. In addition, the wage statements failed to

accurately reflect Plaintiff’s actual hours worked each week due to Defendants’ invalid meal

time deduction.

       52.    Throughout his employment with Defendants, Plaintiff S.D. RYAN LIEBLE did

not receive proper wage and hour notice. The notice that Plaintiff received from Defendants

failed to state the correct rate of pay, the correct amount of tip credit allowance, and other

information required under the New York Labor Law.

       53.    Defendants knowingly and willfully operated their business with a policy of not

paying Plaintiff, FLSA Collective Plaintiffs and Class Members for all regular or overtime hours

due to Defendants’ invalid meal time deduction, in violation of the FLSA and NYLL.

       54.    Defendants knowingly and willfully failed to pay Plaintiff and the Tipped

Subclass the prevailing minimum wage. Defendants were not entitled to claim tip credit

allowance because they failed to satisfy the statutory requirements under the FLSA and NYLL.

       55.    Defendants knowingly and willfully operated their business with a policy of not

providing proper wages statements to Plaintiff and Class Members as required under the NYLL,




                                               16
          Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 17 of 21



as the wage statements did not accurately reflect the number of hours worked by the employee

due to Defendants’ invalid meal time deduction.

        56.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage and hour notice to Plaintiff and Class Members as required under the

NYLL.

        57.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and the Class, in this litigation and has agreed to pay the firm a reasonable

fee for its services.

                                   STATEMENT OF CLAIM

                                             COUNT I

                   VIOLATION OF THE FAIR LABOR STANDARDS ACT

        58.     Plaintiff realleges and reavers Paragraphs 1 through 56 of this Class and

Collective Action Complaint as if fully set forth herein.

        59.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        60.     At all relevant times, Defendants employed Plaintiff and FLSA Collective

Plaintiffs within the meaning of the FLSA.

        61.     At all relevant times, Corporate Defendants had gross annual revenues in excess

of $500,000.




                                                17
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 18 of 21



       62.     At all relevant times, Defendants had a policy and practice of failing to pay

Plaintiff and FLSA Collective Plaintiffs for all hours worked due to invalid meal break

deduction.

       63.     At all relevant times, Defendants had a policy and practice of failing to pay

Plaintiff and the Tipped FLSA Collective Plaintiffs the minimum wage in the lawful amount for

hours worked. Defendants were not entitled to claim tip credit allowance because they failed to

satisfy the statutory requirements under the FLSA.

       64.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

should be in the possession and custody of Defendants. Plaintiff intends to obtain these records

by appropriate discovery proceedings to be taken promptly in this case and, if necessary, will

then seek leave of Court to amend this Complaint to set forth the precise amount due.

       65.     Defendants knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and FLSA Collective Plaintiffs for all

hours worked, including overtime hours, when Defendants knew or should have known such was

due.

       66.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       67.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e. double) damages pursuant

to the FLSA.

       68.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid




                                               18
         Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 19 of 21



regular and overtime wages due to invalid meal time deduction and unpaid minimum wage due

to invalid tip credit deduction, plus an equal amount as liquidated damages.

       69.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b).

                                            COUNT II

                     VIOLATION OF THE NEW YORK LABOR LAW

       70.     Plaintiff realleges and reavers Paragraphs 1 through 68 of this Class and

Collective Action Complaint as if fully set forth herein.

       71.     At all relevant times, Plaintiff and Class Members were employed by Defendants

within the meaning of the New York Labor Law §§ 2 and 651.

       72.     Defendants knowingly and willfully violated Plaintiff’s and Class Members’

rights by failing to pay them for all hours worked due to invalid meal break deduction, in

violation of the New York Labor Law.

       73.     Defendants knowingly and willfully violated Plaintiff’s and the Tipped Subclass

members’ rights by failing to pay them the minimum wage in the lawful amount for hours

worked. Defendants were not entitled to claim tip credit allowance because they failed to satisfy

the statutory requirements under the New York Labor Law.

       74.     Defendants knowingly and willfully failed to provide proper wage statements to

Plaintiff and Class Members as required under the New York Labor Law.

       75.     Defendants knowingly and willfully failed to provide proper wage and hour

notices to Plaintiff and Class Members as required under the New York Labor Law.

       76.     Due to the Defendants’ New York Labor Law violations, Plaintiff and Class

Members are entitled to recover from Defendants unpaid regular and overtime wages due to




                                                19
            Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 20 of 21



invalid meal break deduction, unpaid minimum wage due to invalid tip credit deduction,

damages for unreasonably delayed payments, reasonable attorneys’ fees, liquidated damages,

statutory penalties and costs and disbursements of the action, pursuant to New York Labor Law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of themselves, FLSA Collective Plaintiffs and Class

Members, respectfully requests that this Court grant the following relief:

       a.      A declaratory judgment that the practices complained of herein are unlawful under

               the FLSA and NYLL;

       b.      An injunction against Defendants and their officers, agents, successors, employees,

               representatives and any and all persons acting in concert with them as provided by

               law, from engaging in each of the unlawful practices, policies and patterns set forth

               herein;

       c.      An award of unpaid minimum wage due under the FLSA and NYLL;

       d.      An award of unpaid regular and overtime wages caused by Defendants’ invalid

               meal break deduction under the FLSA and NYLL;

       e.      An award of statutory penalties as a result of Defendants’ failure to comply with the

               NYLL wage notice and wage statement requirements;

       f.      An award of liquidated damages as a result of Defendants’ willful failure to pay

               minimum wage due to invalid tip credit deduction and/or regular and overtime

               wages due to invalid meal break deduction, pursuant to the FLSA;

       g.      An award of liquidated damages as a result of Defendants’ willful failure to pay

               minimum wage due to invalid tip credit deduction and/or regular and overtime

               wages due to invalid meal break deduction, pursuant to the NYLL;




                                                 20
              Case 1:18-cv-11150-KPF Document 1 Filed 11/29/18 Page 21 of 21



         h.      An award of pre-judgment and post-judgment interest, costs and expenses of this

                 action together with reasonable attorneys’ and expert fees;

         i.      Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

         j.      Designation of this action as a class action pursuant to F.R.C.P. 23;

         k.      Designation of Plaintiff as Representative of the Class; and

         l.      Such other and further relief as this Court deems just and proper.

                                               JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.

Dated:        November 29, 2018                  Respectfully submitted,

                                         By:     /s/ C.K. Lee
                                                 C.K. Lee, Esq.

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 30 East 39th Street, Second Floor
                                                 New York, NY 10016
                                                 Tel.: (212) 465-1188
                                                 Fax: (212) 465-1181

                                                 Attorneys for Plaintiff, FLSA Collective Plaintiffs
                                                 and the Class




                                                     21
